     Case 3:20-cv-00704-BAS-AGS Document 2 Filed 04/21/20 PageID.27 Page 1 of 2




 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
 7                     FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 8
         STEVEN WAYNE BONILLA                                   Case No.: 20-cv-00704-BAS-AGS
 9       J-48500,
                                                                ORDER DISMISSING ACTION
10                                             Plaintiff,       WITHOUT PREJUDICE FOR
                                                                FAILING TO PAY FILING FEE AND
11           v.                                                 FAILING TO MOVE TO PROCEED
                                                                IN FORMA PAUPERIS
12       JUDGE AMALIA L. MEZA, et al.,
13
                                           Defendants.
14

15          Steven Wayne Bonilla (“Plaintiff”), currently incarcerated at San Quentin State
16   Prison located in San Quentin, California, and proceeding pro se, has filed a civil rights
17   action. (Compl., ECF No. 1.)
18   I.     FAILURE TO PAY FILING FEE OR REQUEST IFP STATUS
19          All parties instituting any civil action, suit or proceeding in a district court of the
20   United States, except an application for writ of habeas corpus, must pay a filing fee of
21   $400. See 28 U.S.C. § 1914(a). 1 An action may proceed despite a plaintiff’s failure to
22   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
23   § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
24   Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, if the Plaintiff is a prisoner, and
25
     1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $50. See
26   28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14 (eff.
     Dec. 1, 2014). The additional $50 administrative fee does not apply to persons granted leave to proceed
27   IFP. Id.


                                                            1
                                                                                                           20cv704
     Case 3:20-cv-00704-BAS-AGS Document 2 Filed 04/21/20 PageID.28 Page 2 of 2




 1   even if he is granted leave to commence his suit IFP, he remains obligated to pay the entire
 2   filing fee in “increments,” see Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015),
 3   regardless of whether his case is ultimately dismissed. See 28 U.S.C. § 1915(b)(1) & (2);
 4   Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
 5         Plaintiff has not prepaid the $400 in filing and administrative fees required to
 6   commence this civil action, nor has he submitted a properly supported Motion to Proceed
 7   IFP pursuant to 28 U.S.C. § 1915(a). Therefore, his case cannot yet proceed. See 28 U.S.C.
 8   § 1914(a); Andrews, 493 F.3d at 1051.
 9   II.   CONCLUSION AND ORDER
10         For the reasons set forth above, the Court hereby:
11         (1)    DISMISSES this action sua sponte without prejudice for failure to pay the
12   $400 civil filing and administrative fee or to submit a Motion to Proceed IFP pursuant to
13   28 U.S.C. §§ 1914(a) and 1915(a); and
14         (2)    GRANTS Plaintiff thirty (30) days leave from the date this Order is filed to:
15   (a) prepay the entire $400 civil filing and administrative fee in full; or (b) complete and file
16   a Motion to Proceed IFP which includes a certified copy of his trust account statement for
17   the six-month period preceding the filing of his Complaint. See 28 U.S.C. § 1915(a)(2);
18   CivLR 3.2(b).
19         IT IS FURTHER ORDERED that the Clerk of the Court shall provide Plaintiff
20   with this Court’s approved form “Motion and Declaration in Support of Motion to Proceed
21   In Forma Pauperis.” If Plaintiff fails to either prepay the $400 civil filing fee or complete
22   and submit the enclosed Motion to Proceed IFP within 45 days, this action will remain
23   dismissed without prejudice based on Plaintiff’s failure to satisfy 28 U.S.C. § 1914(a)’s fee
24   requirements and without further Order of the Court.
25         IT IS SO ORDERED.
26

27   DATED: April 21, 2020


                                                    2
                                                                                              20cv704
